Citation Nr: 0417050	
Decision Date: 06/28/04    Archive Date: 07/13/04

DOCKET NO.  03-08 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.W.




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1951 to November 1955 and from February 1959 to 
October 1979.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The case was 
subsequently transferred to the RO in Nashville, Tennessee.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on her part.


REMAND

On November 9, 2000, the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107(West 2002)) became law.  
Regulations implementing the VCAA have now been published. 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  A review of 
the record shows the appellant was notified of the VCAA as it 
applied to her claim by correspondence dated in July and 
August 2001.  

The revised VCAA duty to assist requires that VA make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim and in claims for 
disability compensation requires that VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

At the time of the veteran's death in July 2001, he had been 
rated as totally disabled based on unemployability due to 
service-connected disabilities since April 1998.  His 
service-connected disabilities consisted of total right knee 
arthroplasty, rated 60 percent disabling; total left knee 
arthroplasty, rated 30 percent disabling; and hearing loss, 
post-operative, left ear, not considered disabling to a 
compensable degree.  The death certificate listed the 
immediate cause of death as massive cerebrovascular accident.  
Myocardial infarction was listed as another significant 
condition contributing to death but not resulting in the 
underlying cause.

The evidence of record includes an October 2001 VA medical 
opinion from Dr. W.M.A. indicating the veteran's death 
appeared to be related to an embolic event and that there was 
a possibility that this event was related to his deep venous 
thrombosis.  The Board notes, however, that the medical 
evidence of record does not adequately demonstrate the degree 
of probability to which the veteran's death may have been 
related to deep venous thrombosis nor how that specific 
disorder is related to service or to a service-connected 
disability.  Therefore, the Board finds additional 
development is required prior to appellate review.

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2003).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  See 
38 C.F.R. § 3.312(b).  

In order to be a contributory cause of death, it must be 
shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 
38 C.F.R. § 3.312(c)(1).  

It is not sufficient to show that a service-connected 
disability casually shared in producing death, rather it must 
be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).  However, if the service-connected disability 
affected a vital organ, consideration must be given to 
whether the debilitating effects of the service-connected 
disability rendered the veteran less capable of resisting the 
effects of other diseases.  See 38 C.F.R. § 3.312(c)(3).

The Board also notes that on her VA Form 9 in March 2003 the 
appellant indicated she wanted a Board hearing at the local 
regional office, but that in correspondence submitted on that 
same date she stated her request was for a local hearing 
before a decision review officer.  The record shows she had a 
hearing before a decision review officer in August 2003; 
however, her correspondence dated in January 2004 may be 
construed as a continued request for a Board hearing.  
Therefore, the Board finds the RO should contact the 
appellant to clarify whether or not she desires a Board 
hearing at the local regional office.  

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the claimant an 
opportunity for a hearing.  38 U.S.C.A. § 7104 (West 2002).  
Pursuant to 38 C.F.R. § 20.700 (2003), a hearing on appeal 
before the Board will be granted if a claimant expresses a 
desire to appear in person.  

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  

2.  The RO should clarify whether the 
appellant desires a personal hearing 
before at the local regional office. 

3.  The veteran's claims file should be 
reviewed by Dr. W.M.A., or, if 
unavailable, another medical expert, for 
an opinion as to whether it is as likely 
as not that a service-related disability 
substantially or materially contributed 
to his death.  The examiner should 
comment on the assertions that the 
veteran's inactivity and lack of mobility 
due to the service-connected knee 
disorders caused him to develop deep 
venous thrombosis and blood clots 
triggering pulmonary emboli which 
contributed to death from cerebrovascular 
accident. 

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
The RO must consider all applicable laws 
and regulations.  If the benefits sought 
remain denied, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

